     Case 3:21-cv-01471-CAB-WVG Document 6 Filed 09/21/21 PageID.315 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID ENRIQUE GAVILANES-                          Case No.: 21cv1471-CAB-WVG
      CURIEL,
12
                                      Petitioner,       ORDER DENYING PETITION FOR
13                                                      WRIT OF HABEAS CORPUS
      v.                                                PURSUANT TO 28 U.S.C. SECTION
14
                                                        2241
      GREGORY J. ARCHAMBEAULT, et al.,
15
                                   Respondents.
16
17
           On August 17, 2021, Petitioner David Enrique Gavilanes-Curiel filed a petition for
18
     writ of habeas corpus pursuant to 28 U.S.C. §2241, requesting that the Court order the
19
     immediate release of Petitioner from the custody of Immigration and Customs
20
     Enforcement (“ICE”) on the ground that continued detention of Petitioner under current
21
     conditions violates the Due Process Clause of the Fifth Amendment. [Doc. No. 1.] On
22
     September 8, 2021, Respondents filed a return to the petition. [Doc. No. 5.] No reply
23
     has been filed. Having reviewed the petition and the return, the petition is DENIED.
24
                                           DISCUSSION
25
           Petitioner seeks release from ICE custody for violation of his Fifth Amendment
26
     rights. He alleges that the Imperial Regional Detention Facility (IRDF) is placing him at
27
     extraordinary and unreasonable risk of contracting COVID-19 and that he is medically
28

                                                    1
                                                                               21cv1471-CAB-WVG
     Case 3:21-cv-01471-CAB-WVG Document 6 Filed 09/21/21 PageID.316 Page 2 of 4



 1   vulnerable due to his obesity. He has not been released pending his removal proceedings
 2   because he has been deemed to pose a threat to public safety due to his criminal history,
 3   which includes an aggravated felony. [Doc. No. 5-1 at 2, 6-12, 15-17, 27-28, 30, 32-33.]
 4         To succeed on a habeas petition, a petitioner must show that he is “in custody in
 5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241.
 6   Due process imposes a duty on the government “to assume some responsibility for [the]
 7   safety and general well-being” of persons it takes into its custody. DeShaney v.
 8   Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 199-200 (1989) (citation omitted).
 9   The government can consequently be held liable for a due process violation where a
10   government official affirmatively places individuals, with deliberate indifference to their
11   health or safety, in a position of known danger “which he or she would not have
12   otherwise faced.” Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 (9th Cir. 2006)
13   (citing DeShaney, 489 U.S. at 197, 201). A plaintiff in custody must show that
14   government officials acted in an objectively unreasonable manner that “put the plaintiff at
15   substantial risk of suffering serious harm....” Castro v. Cty. of Los Angeles, 833 F.3d
16   1060, 1071 (9th Cir. 2016). The Supreme Court has held that prison officials cannot
17   “ignore a condition of confinement that is sure or very likely to cause serious illness and
18   needless suffering the next week or month or year.” Helling v. McKinney, 509 U.S. 25,
19   33 (1993) (citation omitted).
20         Here, Petitioner has not shown that conditions at IRDF are unconstitutional,
21   primarily because he was vaccinated on March 30, 2021. [Doc. No. 5-1 at 35.] Courts
22   are consistently refusing to grant release from custody to inmates or detainees who have
23   been vaccinated. See e.g. United States v. Ochoa-Alapisco, No. 14-cr-378-ADM-LIB-2,
24   2021 WL 2322680, at *3 (D. Minn. June 7, 2021) (denying compassionate release
25   because “any risk...has been substantially reduced because [defendant] is likely now fully
26   vaccinated” which “provides him with significant protection against severe illness or
27   death from COVID-19 should he become reinfected”); United States v. Willis, No. 3:15-
28   cr-00465-BR, 2021 WL 2179256, *3-4 (D. Or. May 27, 2021) (concluding that federal

                                                  2
                                                                                 21cv1471-CAB-WVG
     Case 3:21-cv-01471-CAB-WVG Document 6 Filed 09/21/21 PageID.317 Page 3 of 4



 1   prisoners who have been fully vaccinated but suffer from chronic medical conditions that
 2   would put them at serious risk of severe illness from COVID-19 do not satisfy the
 3   extraordinary and compelling standard for compassionate release) (citing cases); United
 4   States v. Smith, No. 2:98-cr-00009-KJM-CKD, 2021 WL 1890770, at *3 (E.D. Cal. May
 5   11, 2021) (“Although no federal court of appeal appears to have considered the question,
 6   district courts across the country, including within this Circuit, have held almost
 7   uniformly that a defendant's vaccination undercuts any claims of ‘extraordinary and
 8   compelling reasons’ based on a high risk of infection.”); United States v. Kariblghossian,
 9   No. 2:13-cr-00318-CAS-1, 2021 WL 1200181, at *3 (C.D. Cal. Mar. 29, 2021) (finding
10   no extraordinary and compelling reasons for compassionate release where defendant has
11   been fully vaccinated); United States v. Grummer, No. 08-cr-4402-DMS, 2021 WL
12   568782, at *2 (S.D. Cal. Feb. 16, 2021) (“Although Defendant suffers from several
13   chronic medical conditions, his vaccination significantly mitigates the risk that he will
14   contract COVID-19. Other courts to address the issue have reached similar
15   conclusions.”); United States v. Ballenger, No. 3:16-cr-5535-BHS, 2021 WL 308814, at
16   *5 (W.D. Wash. Jan. 29, 2021) (“[B]ecause [defendant] has already been infected and
17   vaccinated, his chronic medical conditions alone do not amount to an extraordinary and
18   compelling reason to warrant compassionate release.”).
19         Finally, Petitioner’s various allegations about conditions at IRDF are not
20   persuasive. On July 22, 2020, Judge Sabraw (in denying a motion for preliminary
21   injunction brought on behalf of detainees) reviewed the conditions inside IRDF and noted
22   that IRDF has implemented heightened protocols for detainee safety including testing and
23   quarantining at intake, has significantly reduced its occupancy, and has released several
24   dozen detainees classified as being at “high risk” for severe complications of COVID-19.
25   Alacantara v. Archambeault, No. 20cv756-DMS-AHG, 2020 WL 4201665, at *1-2 (S.D.
26   Cal., July 22, 2020). Since then, IRDF has made vaccinations available facility-wide.
27   [Doc. No. 5 at 2.] Due to these measures, Petitioner has failed to show that conditions at
28   IRDF are unconstitutional, especially since Petitioner himself has been vaccinated.

                                                   3
                                                                                 21cv1471-CAB-WVG
     Case 3:21-cv-01471-CAB-WVG Document 6 Filed 09/21/21 PageID.318 Page 4 of 4



 1                                         CONCLUSION
 2         Respondents have not acted in an objectively unreasonable manner that “put[s]
 3   [Petitioner] at substantial risk of suffering serious harm....” Castro, 833 F.3d at 1071. The
 4   Court concludes that Petitioner’s continued detention violates neither “the Constitution or
 5   laws or treaties of the United States.” 28 U.S.C. § 2241. Therefore, the petition is
 6   DENIED.
 7         IT IS SO ORDERED.
 8   Dated: September 21, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 21cv1471-CAB-WVG
